Citation Nr: 1510292	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for right foot tendonitis and tarsal tunnel syndrome.  

3.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in Chicago, Illinois.  

With respect to the issue of entitlement to service connection for sinusitis, the Board notes that this claim was originally denied in a March 2008 rating decision.  Notice of the decision was sent to the Veteran by letter dated in April 2008.  Within a year of that decision, VA treatment records were received related to the Veteran's sinusitis.  The Board finds that in light of this evidence being added to the claims file, the March 2008 rating decision is not final and is properly on appeal pursuant 38 C.F.R. § 3.156(b).  New and material evidence, received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  In reviewing the claims file, the Board finds that evidence added within a year of the March 2008 decision constitutes new evidence as to whether the Veteran's sinusitis is a chronic disability.  Thus, the March 2008 denial is properly on appeal.  

The Board notes that in her March 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Subsequently, in a December 2014 statement, the Veteran indicated that she wished to withdraw her request for a hearing.  Therefore, her request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's claim for service connection for sinusitis, the Board notes that the Veteran underwent a VA examination in April 2014.  The VA examiner opined that the Veteran had no prior history of chronic rhinosinusitis.  The examiner noted that he was unsure if the Veteran's symptoms were related to her military service but noted that they were more likely related to the anatomy of her nasal passages, deviated septum and other anatomical anomalies.  The Board finds that the VA examiner's opinion is inadequate, in that the examiner did not discuss the Veteran's sinus symptoms in service.  Furthermore, the examiner's opinion was speculative with respect to whether the Veteran's current sinus disability is related to service.  Finally, the Veteran contends that her sinusitis began in basic training due to gas chamber training.  As the April 2014 VA examiner did not address such, a new VA examination and opinion is warranted.  

With respect to the Veteran's claim for service connection for right foot tendonitis and tarsal tunnel syndrome, the Board notes that the Veteran should be scheduled for a VA examination to determine the etiology of her right foot disability.  In this regard, the Veteran contends that she was treated in service for a right foot disability.  Her service treatment records dated January 1980 document treatment for frostbite of bilateral feet and cold feet.  Thus, a VA examination is warranted to determine whether her right foot disability is related to military service.  

With respect to the Veteran' claim for an increased rating in excess of 10 percent for tinea pedis, the Board notes that the most recent VA examination was in April 2014.  In a December 2014 Appellate Brief, the Veteran's representative noted that the Veteran's condition had worsened since that examination.  As such, the Veteran should be scheduled for a new VA examination with respect to her tinea pedis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system.

2.  Ask the Veteran to identify any outstanding treatment records associated with her claimed disabilities and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine the etiology of her sinusitis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sinusitis is related to her military service, to include treatment documented in her service treatment records and gas chamber training she underwent during basic training.  

The examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine the etiology of the Veteran's right foot disability, to include tendonitis and tarsal tunnel syndrome.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should identify any current diagnosis the Veteran has related to her right foot, to include tendonitis, tarsal tunnel syndrome, and plantar fasciitis.  

For any diagnosed condition of this nature, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include her reports of treatment for a right foot condition and service treatment records noting frostbite and cold feet.  

The examiner must provide a complete rationale for any conclusions reached.  

5.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of her tinea pedis.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests.  

The examiner must state whether the Veteran's service-connected tinea pedis is manifested by any scarring of the feet as well as the percentage of the entire body affected or exposed areas of the body affected.  

The examiner must also state whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for treatment, and, if so, the total duration of any such treatment in the past 12 months.  

The examiner should also describe any functional impairment experienced by the Veteran due to her service-connected tinea pedis.  

A complete rationale must be provided for any opinions expressed.  

6.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




